       Case 2:20-cv-00940-GGG-JCW Document 12 Filed 04/30/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


COURTNEY ROCK AND BRIAN VAN                           CIVIL ACTION NO.: 2:20-cv-00940
EYCKE

VERSUS                                                SECTION: JUDGE GREG GERARD GUIDRY (T)

TRACI BROWN, ELAINE DUSKIN, GEICO
CASUALTY COMPANY, ABC INSURANCE                       MAGISTRATE JOSEPH C. WILKINSON, JR.
COMPANY, ARTHUR CLAYTON,
PROGRESSIVE CASUALTY INSURANCE
COMPANY, LYFT, INC., AND INDIAN
HARBOR INSURANCE COMPANY



                           LYFT, INC.’S CONSENT TO REMOVAL

        Pursuant to 28 U.S.C. Sec.1446(b)(2), Defendant Lyft, Inc., through undersigned counsel,

 hereby consents to the Notice of Removal filed by Defendant Indian Harbor Insurance Company

 and to the removal of this case from the Civil District Court for the Parish of Orleans to the

 United States District Court for the Eastern District of Louisiana.

                                               Respectfully submitted,

                                                /s/ Andrea L. Albert
                                               ANDREA L. ALBERT (#27353)
                                               KATHERINE E. CURRIE (#36427)
                                               GALLOWAY, JOHNSON, TOMPKINS,
                                                  BURR & SMITH
                                               #3 Sanctuary Boulevard, Third Floor
                                               Mandeville, Louisiana 70448
                                               Telephone: (985) 674-6680
                                               Facsimile: (985) 674-6681
                                               Attorneys for Lyft, Inc.
